DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/09/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 11-12 it is unclear what is meant by “the first control data being for common use in printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the first control data being for common use in printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the first control data being for color correction in printing processes performed on the plurality of print execution units”).

In claim 1, lines 19-20 it is unclear what is meant by “the second control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the second control data being for common use in the printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the second control data being for color correction in the printing processes performed on the plurality of print execution units”).

In claim 6, lines 6-7 it is unclear what is meant by “the third control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the third control data being for common use in the printing processes performed on the plurality of print execution units”. Examiner will interpret the following limitation as: “the third control data being for color correction in the printing processes performed on the plurality of print execution units”).

In claim 10, lines 6-7 it is unclear what is meant by “the third control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the third control data being for common use in the printing processes performed on the plurality of print execution units”. Examiner will interpret the following limitation as: “the third control data being for color correction in the printing processes performed on the plurality of print execution units”).

In claim 12, lines 12-13 it is unclear what is meant by “the first control data being for common use in printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the first control data being for common use in printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the first control data being for color correction in printing processes performed on the plurality of print execution units”).

In claim 12, lines 20-21 it is unclear what is meant by “the second control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the second control data being for common use in the printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the second control data being for color correction in the printing processes performed on the plurality of print execution units”).

In claim 14, lines 6-7 it is unclear what is meant by “the third control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the third control data being for common use in the printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the third control data being for color correction in the printing processes performed on the plurality of print execution units”).

In claim 18, lines 6-7 it is unclear what is meant by “the third control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the third control data being for common use in the printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the third control data being for color correction in the printing processes performed on the plurality of print execution units”).


In claim 20, lines 10-11 it is unclear what is meant by “the first control data being for common use in printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the first control data being for common use in printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the first control data being for color correction in printing processes performed on the plurality of print execution units”).

In claim 20, lines 18-19 it is unclear what is meant by “the second control data being for common use in the printing processes performed on the plurality of print execution units”. Applicant’s spec par [0146] provides a brief description with regard to color conversion information 138 for common use in printing processes performed on a plurality of print execution units, however, one of ordinary skill in the art would not be able to interpret (i.e. “the second control data being for common use in the printing processes performed on the plurality of print execution units”). Examiner will interpret the following limitation as: “the second control data being for color correction in the printing processes performed on the plurality of print execution units”).



Allowable Subject Matter
18.	Claims 1-20 are objected to but would be allowable if rewritten to overcome the 35 USC 112 (b) rejection.
 
19.	The following is a statement of reasons for the indication of allowable subject matter shown within the combination of limitations as expressed below:

Referring to claim 1, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of independent claim 1. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
	a data generating apparatus comprising a processor configured to perform:
acquiring offset information indicating a deviation in a colorant usage used by a specific print execution unit from a standard amount of usage, the specific print execution unit being one of a plurality of print execution units, the standard amount of usage being a standard quantity concerning colorant used by the plurality of print execution units;
controlling the specific print execution unit to print a first patch image based on first patch image data;
generating first control data using first read data obtained by optically reading the first patch image, the first control data being for common use in printing processes performed on the plurality of print execution units;

controlling the specific print execution unit to print a second patch image based on second patch image data using the corrected first control data; and
generating second control data using second read data obtained by optically reading the second patch image, the second control data being for common use in the printing processes performed on the plurality of print execution units, 
wherein the first patch image includes a first patch, a second patch, a third patch, a fourth patch, a fifth patch and a sixth patch, 
wherein the first patch is formed with small dots of a first color, 
wherein the second patch is formed with large dots of the first color, 
wherein the third patch is formed with middle dots of the first color, the middle dots being larger than the small dots and smaller than the large dots, 
wherein the fourth patch is formed with small dots of a second color, the second color being different from the first color, 
wherein the fifth patch is formed with large dots of the second color, and 
wherein the sixth patch is formed with middle dots of the second color, the middle dots being larger than the small dots and smaller than the large dots.

Referring to claim 2, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 2. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the first patch image includes a seventh patch, an eighth patch, and a ninth patch, 
wherein the seventh patch is formed with the small dots of a first color, a density value of the seventh patch being different from a density value of the first patch, 
wherein the eighth patch is formed with the large dots of the first color, a density value of the eighth patch being different from a density value of the second patch, 
wherein the ninth patch is formed with the middle dots of the first color, a density value of the ninth patch being different from a density value of the third patch.

Referring to claim 3, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 3. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the second patch image includes a tenth patch, an eleventh patch, a twelfth patch and a thirteenth patch, 
wherein the tenth patch is formed with dots of the first color, 

wherein the twelfth patch is formed with dots of the second color, and 
wherein the thirteenth patch is formed with dots of the second color, a gradation value of the twelfth patch being different from a gradation value of the thirteenth patch.

Referring to claim 4, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 4. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the first patch image is separated from the second patch image.

Referring to claim 5, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 5. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the first control data and the corrected first control data are generated for use in a halftone process, 
wherein the second control data is generated for use in a color conversion process, 

generating print data for the second patch image by performing the halftone process on the second patch image data by using the corrected first control data; and
outputting the generated print data to the specific print execution unit to print the second patch image.

Referring to claim 6, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 6. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the processor is configured to further perform:
controlling the specific print execution unit to print a third patch image based on third patch image data by using the corrected first control data; and
generating third control data using third read data obtained by optically reading the third patch image, the third control data being for common use in the printing processes performed on the plurality of print execution units, 
wherein the processor is configured to perform controlling the specific print execution unit to print the second patch image using the corrected first control data and the third control data.

Referring to claim 7, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 7. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the third control data is generated for use in a tone correction process.

Referring to claim 8, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 8. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein when generating the first control data, the processor is configured to further perform:
specifying a specific relationship between an input color value and a read color value, the input color value being a color value indicated by the first patch image data, the read color value being a color value read from the first read image, 
specifying a standard relationship between the input color value and the read color value based on the specific relationship, 
wherein the processor is configured to perform generating the first control data using the standard relationship.

Referring to claim 9, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 9. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the first control data and the corrected first control data are generated for use in a tone correction process, 
wherein the second control data is generated for use in a color conversion process, 
wherein when controlling the specific print execution unit to print the second patch image, the processor is configured to further perform:
generating print data for the second patch image by performing the tone correction process on the second patch image data by using the corrected first control data; and
outputting the generated print data to the specific print execution unit to print the second patch image.

Referring to claim 10, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 10. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the processor is configured to further perform:

generating third control data using third read data obtained by optically reading the third patch image, the third control data being for common use in the printing processes performed on the plurality of print execution units, 
wherein the processor is configured to perform controlling the specific print execution unit to print the first patch image based on the first patch image data by using the third control data, 
wherein the processor is configured to perform generating the print data for the second patch image by using the corrected first control data and the third control data.

Referring to claim 11, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 11. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the third control data is generated for use in a halftone process, 
wherein when controlling the specific print execution unit to print the second patch image, the processor is further configured to perform generating print data for the second patch image by performing the tone correction process on the second patch image data using the corrected first control data and by performing the halftone process using the third control data.

Referring to claim 12, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of independent claim 12. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
a non-transitory computer readable storage medium storing a set of program instructions for installed on and executed by a computer, the set of program instructions comprising:
acquiring offset information indicating a deviation in a colorant usage used by a specific print execution unit from a standard amount of usage, the specific print execution unit being one of a plurality of print execution units, the standard amount of usage being a standard quantity concerning colorant used by the plurality of print execution units;
controlling the specific print execution unit to print a first patch image based on first patch image data;
generating first control data using first read data obtained by optically reading the first patch image, the first control data being for common use in printing processes performed on the plurality of print execution units;
generating corrected first control data by correcting the first control data using the offset information, the corrected first control data being for use in the specific print execution unit;
controlling the specific print execution unit to print a second patch image based on second patch image data using the corrected first control data; and

wherein the first patch image includes a first patch, a second patch, a third patch, a fourth patch, a fifth patch and a sixth patch, 
wherein the first patch is formed with small dots of a first color, 
wherein the second patch is formed with large dots of the first color, 
wherein the third patch is formed with middle dots of the first color, the middle dots being larger than the small dots and smaller than the large dots, 
wherein the fourth patch is formed with small dots of a second color, the second color being different from the first color, 
wherein the fifth patch is formed with large dots of the second color, and 
wherein the sixth patch is formed with middle dots of the second color, the middle dots being larger than the small dots and smaller than the large dots.

Referring to claim 13, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 13. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the first control data and the corrected first control data are generated for use in a halftone process, 

wherein the set of program instructions further comprises, when controlling the specific print execution unit to print the second patch image:
generating print data for the second patch image by performing the halftone process on the second patch image data by using the corrected first control data ();
and outputting the generated print data to the specific print execution unit to print the second patch image.

Referring to claim 14, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 14. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the set of program instructions further comprises:
controlling the specific print execution unit to print a third patch image based on third patch image data by using the corrected first control data; and
generating third control data using third read data obtained by optically reading the third patch image, the third control data being for common use in the printing processes performed on the plurality of print execution units, 
wherein the second patch image is generated using the corrected first control data and the third control data.
Referring to claim 15, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 15. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the third control data is generated for use in a tone correction process.

Referring to claim 16, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 16. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the set of program instructions further comprises, when generating the first control data:
specifying a specific relationship between an input color value and a read color value, the input color value being a color value indicated by the first patch image data, the read color value being a color value read from the first read image, 
specifying a standard relationship between the input color value and the read color value based on the specific relationship, 
wherein the first control data is generated using the standard relationship.

Referring to claim 17, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 
wherein the first control data and the corrected first control data are generated for use in a tone correction process, 
wherein the second control data is generated for use in a color conversion process, 
wherein the set of program instructions further comprises, when controlling the specific print execution unit to print the second patch image:
generating print data for the second patch image by performing the tone correction process on the second patch image data by using the corrected first control data; and
outputting the generated print data to the specific print execution unit to print the second patch image.

Referring to claim 18, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 18. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the set of program instructions further comprises:
controlling the specific print execution unit to print a third patch image based on third patch image data; and

wherein the first patch image is generated based on the first patch image data by using the third control data, 
wherein the print data for the second patch image is generated by using the corrected first control data and the third control data.

Referring to claim 19, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of dependent claim 19. In particular, the searched references do not disclose and would not have rendered the teachings of the claim limitations expressed below:  
wherein the third control data is generated for use in a halftone process, 
wherein the set of program instructions further comprises, when controlling the specific print execution unit to print the second patch image generating print data for the second patch image by performing the tone correction process on the second patch image data using the corrected first control data and by performing the halftone process using the third control data.

Referring to claim 20, the prior art searched and cited neither anticipates, makes obvious nor discloses or suggests the claimed subject matter of independent 
acquiring offset information indicating a deviation in a colorant usage used by a specific print execution unit from a standard amount of usage, the specific print execution unit being one of a plurality of print execution units, the standard amount of usage being a standard quantity concerning colorant used by the plurality of print execution units;
controlling the specific print execution unit to print a first patch image based on first patch image data;
generating first control data using first read data obtained by optically reading the first patch image, the first control data being for common use in printing processes performed on the plurality of print execution units;
generating corrected first control data by correcting the first control data using the offset information, the corrected first control data being for use in the specific print execution unit;
controlling the specific print execution unit to print a second patch image based on second patch image data using the corrected first control data; and
generating second control data using second read data obtained by optically reading the second patch image, the second control data being for common use in the printing processes performed on the plurality of print execution units;
wherein the first patch image includes a first patch, a second patch, a third patch, a fourth patch, a fifth patch and a sixth patch, 

wherein the third patch is formed with middle dots of the first color, the middle dots being larger than the small dots and smaller than the large dots, 
wherein the fourth patch is formed with small dots of a second color, the second color being different from the first color, 
wherein the fifth patch is formed with large dots of the second color, and 
wherein the sixth patch is formed with middle dots of the second color, the middle dots being larger than the small dots and smaller than the large dots.
Cited Art
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawabata et al. (US PG. Pub. 2013/0250322 A1) discloses a color information processing method includes: inputting reference data including color information about each pixel or each pixel group of a reference medium and evaluation target data including color information about each pixel or each pixel group of an evaluation medium by an input means; performing an image matching process of image matching the input reference data and evaluation target data; setting a specific area which is a unit of evaluation and includes a plurality of pixels to each data item subjected to the image matching process; and comparing the color information items about each pixel or each pixel group in the reference data and the evaluation target data in the set specific area to calculate a color difference and performing an averaging process to calculate an average evaluation result for the specific area by a calculation means.

21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murakami et al. (US PAT No. 8,553, 291 B2) discloses a    combination of a latent-image pattern which forms a latent-image part and a background pattern that forms a background-image part is determined so that the latent-image part and background-image part have equal print densities.  The determined latent-image pattern and background pattern, color information used to determine a color of the copy-forgery-inhibited pattern image, input image information as an image to be processed, copy-forgery-inhibited pattern basic information used to . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677